DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to application filed 10/8/2019 which is a CON of application 15594124 claiming priority date of 5/12/2017.
	Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of Patent No. 10528447. 
This is a provisional nonstatutory double patenting rejection.
	The claimed subject matter claimed in the instant application drawn to the same novelty claimed in US Patent No. 10528447 as shown in the table below;
Instant application
10528447
Claim 1, A computer-implemented method, comprising: identifying aggregated customer performance data for a system resource; creating a first system map for the system resource, utilizing the aggregated customer 
, wherein the first system map is created utilizing a general purpose utilization monitor (GPUM); comparing the first system map to a second system map created for the system resource utilizing calibration data; and adjusting the second system map, based on the comparing.



Claim 20, A system, comprising: a processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to: identify aggregated customer performance data for a system resource; create a first system map for the system resource, utilizing the aggregated customer performance data, wherein the first system map is created utilizing a general purpose utilization monitor (GPUM); compare the first system map to a second system map created for the system resource utilizing calibration data; 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11-14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Depledge et al. (Depledge hereinafter) US Patent No. 5899988 issued May 4, 1999.


Regarding Claims 1, 11, and 20, Depledge disclose a computer-implemented method, comprising: 
identifying aggregated customer performance data for a system resource (Fig. 1, step 100, data table, wherein the customer data which identify the location data corresponds to identifying aggregated customer performance data, Depledge); 
creating a first system map for the system resource, utilizing the aggregated customer performance data (Fig. 8. Illustrates a table which compares first bitmap entries, such as "602->WEST" to a second bitmap entry. Depledge); 
comparing the first system map to a second system map created for the system resource utilizing calibration data; and adjusting the second system map, based on the comparing (Fig. 7, .
In addition Claim 11 recites;
A computer program product for improving storage system performance models based on empirical component utilization, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method (Fig. 4, Depledge).
Also Claim 20 recites;
A system, comprising: a processor (Fig. 4, step 402, Depledge).
Regarding Claims 2, and 12, Depledge disclose a computer-implemented method  wherein the system resource includes a component of a storage system (Col. 5, lines 13-25, Depledge).
Regarding Claims 3, and 13, Depledge disclose a method wherein the aggregated customer performance data includes a performance of the system resource in response to usage of the system resource by a plurality of different customers of a storage system (Col. 5, lines 56-63, wherein the level of granularity corresponds to usage of the system, Depledge).
Regarding Claims 4, and 14, Depledge disclose a method wherein creating the first system map includes filtering the aggregated customer performance data, including determining a subset of the aggregated customer performance data that shares one or more predetermined characteristics with the calibration data (Col. 6, lines 26-40, wherein the SRID and the ERID corresponds to filtering the aggregated data since the value of the SRID and the ERID indicate the index entry, Depledge).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-6, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Depledge et al. (Depledge hereinafter) US Patent No. 5899988 issued May 4, 1999 in view of  Cerello et al. (Cerello hereinafter) US Patent Application Publication No. 20140222444 filed Feb. 4, 2013 and published Aug. 7, 2014.

Regarding Claims 5, and 15, Depledge discloses all the limitations as stated above. However, Depledge doesn’t explicitly disclose a method wherein the calibration data includes a set of laboratory measurements used to calibrate one or more assumptions within a performance and capacity sizing model for a storage system. On the other hand, Cerello disclose a method wherein the calibration data includes a set of laboratory measurements used to calibrate one or more assumptions within a performance and capacity sizing model for a storage system. The 
Regarding Claims 6, and 16, the combination of Depledge in view of Cerello disclose a method wherein creating the first system map includes estimating one or more customer performance service time overheads for the system resource (Fig. 8, illustrated a table which compare first bitmap entries, such as “602→WEST” to a second bitmap entry, Depledge), utilizing a filtered portion of the aggregated customer performance data (Fig. 10, step 1002, wherein the method of reading old and new keys associated with the changes corresponds to filtering, Depledge), and generating the first system map utilizing the one or more customer performance service time overheads (Fig. 8, the differential entries 612 are the update to the first bitmap which corresponds to generating a first system based on the new update, Depledge).
Regarding Claims 8 and 18, Depledge disclose all the limitations as stated above. Whoever, Depledge doesn’t explicitly disclose a method wherein the calibration data is generated by running a set of synthetic benchmarks against a storage system and measuring a response in a laboratory setting. On the other hand, Cerello disclose a method wherein the wherein the calibration data is generated by running a set of synthetic benchmarks against a storage system and measuring a response in a laboratory setting. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 
Regarding Claims 9, and 19, the combination of Depledge in view of Cerello disclose a method wherein comparing the first system map to the second system map includes determining one or more differences between the first system map and the second system map (Fig. 7, step 500 data of tables is the calibration data because it is used as the basis for updating the bitmap, Depledge).  
Regarding Claim 10, the combination of Depledge in view of Cerello disclose a method  wherein the second system map is adjusted to eliminate or reduce the one or more differences between the first system map and the second system map (Col. 3, lines 46-53, Depledge).  
Allowable Subject Matter
Claims 7, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 7 and 17, the applied art and other considered art fail to disclose, teach or suggest the claimed invention of a computer-implemented method, wherein the first system map is determined utilizing a general purpose utilization monitor (GPUM).  
Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 11, 2021